Turner, /., dissenting: The stipulated facts, in my opinion, require the conclusion that there is no likelihood that the dependent will ever return to petitioner’s abode to live for even a short time. The doctors refused to say there was such a likelihood, and the petitioner himself frankly admits he cannot conscientiously say there is. It would thus appear that on petitioner’s own presentation of his case, his contention is contrary to the regulations, in respect of which it is well settled that they have the force and effect of law, unless they are unreasonable under the statute. We may not, as it seems to me the majority seeks to do here, properly bypass the regulations, but must sustain them if they are reasonable, or strike them down if they are not. It is my view, also, that the stipulated facts require the further conclusion that a decision was made, presumably by the petitioner himself, that not his home but a sanatorium should be the principal abode of the dependent, as it in fact had been for a period of 6 years up to and including the year herein. It would thus follow under the statute, when read alone or in conjunction even with the committee reports, that the petitioner does not qualify for the tax treatment contended for. In other words, the facts do not show a temporary absence from petitioner’s home, since this sanatorium or another will in reason be the principal abode of the dependent as long as she lives. To hold as the majority does is in my opinion to legislate, which is specifically the function of Congress and not that of this or any other court. I accordingly note my dissent. Murdock and Bruce, JJ., agree with this dissent.